Case 1:20-cv-02183-BMC Document 24 Filed 05/20/20 Page 1 of 2 PageID #: 249



           TELEPHONE: 1-212-558-4000
                                                                         125 Broad Street
            FACSIMILE: 1-212-558-3588
              WWW.SULLCROM.COM                                     New York, New York 10004-2498
                                                                                      ______________________

                                                                       LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                        BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                              BEIJING • HONG KONG • TOKYO

                                                                                  MELBOURNE • SYDNEY




                                                                      May 20, 2020

     Via ECF
     The Honorable Brian M. Cogan,
         United States District Court for the
             Eastern District of New York,
                 225 Cadman Plaza,
                      Brooklyn, New York 11201.

                      Re:        Collier, et al. v. Sozio, et al., No. 20 Civ. 2183 (BMC) (E.D.N.Y.)

     Dear Judge Cogan:

                   On behalf of Petitioners, I write to respectfully request an amendment to the
     case caption. On May 18, 2020, Marquis Collier was transferred by the United States
     Marshals Service from GEO Queens to a Bureau of Prisons facility. Accordingly, on May
     20, Mr. Collier voluntarily dismissed his claims in this case (ECF No. 23). Since Mr.
     Collier has withdrawn from the case, we respectfully request that the case caption be
     amended as follows:

                      John Doe I, John Doe II, and John Doe III, individually and on behalf of
                      all others similarly situated,

                      Petitioners,

                      v.

                      RALPH SOZIO, United States Marshal, Southern District of New York;
                      BRYAN T. MULLEE, Acting United States Marshal, Eastern District of
                      New York; THE GEO GROUP, INC.; WILLIAM ZERILLO, Facility
                      Administrator, Queens Detention Facility,

                      Respondents.

     All Respondents consent to this request.
Case 1:20-cv-02183-BMC Document 24 Filed 05/20/20 Page 2 of 2 PageID #: 250




                                                                                 -2-

                                                    Respectfully,

                                                    /s/ Ann-Elizabeth Ostrager

                                                    Ann-Elizabeth Ostrager
                                                    Sullivan & Cromwell LLP



     cc:   All parties of record (by ECF)
